DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 6, 7, 9, 10, 13, 18, 19, 26, 27, 29, 30, 33, 38, 39, 46, 47, 49, 50, 53, 54, 61, 62, 68, 69 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 12/06/2021.
Applicant's election with traverse of species 5, claims 1-5, 8, 11, 12, 14-17, 20-25, 28-31, 34-37, 40-45, 48, 51, 52, 55-60, 63, 66, 67, 70-76 in the reply filed on 12/06/2021 is acknowledged.  The traversal reasoning is not provided; therefore the traversal is not found persuasive. The requirement is still deemed proper and is therefore made FINAL.
Regarding to applicant’s request to re-direct some of the dependent claims (in particular, claims 18, 19 originally depend on claim 15, and claims 38, 39 originally depend on claim 35) into selected species 5 by referring their dependency on the generic claim 14 and claim 34, such request is considered but not entered because claims 18, 19, 38, 39 address “to set the size of the overall search area and/or the subareas depending on the side information in the data stream”, which requires original claims 15, 35 as antecedent basis, in order to avoid further 35 USC 112(b) Lack of antecedent basis issue; and claims 18, 19, 38, 39 do not mention the “index” wherein the species 5 is directed to; therefore, claims 18, 19, 38, 39 are not . 

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 75, 76 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claims do not fall within at least one of the four categories of patent eligible subject matter because Claims 75, 76 define data stream generated by a method for picture coding. While functional descriptive material “method for picture coding” may be claimed as a statutory product (i.e., “a product by process") when embodied on a tangible computer readable medium (which claims 72, 74 already cover), a “data stream” embodying such functional descriptive material is neither a process nor a product (i.e., a tangible “thing”) and are treated as signals per se; therefore does not fall within one of the four statutory classes of § 101. Rather, “signal” is a form of energy, in the absence of any physical structure or tangible material.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3-5, 8, 14, 15, 20, 21, 23-25, 28, 34, 35, 40, 41, 43-45, 48, 55, 56, 58-60, 63, 70-76 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Cherigui (US 2014/0314330 A1).
Regarding Claims 1, 20, 71, Cherigui discloses apparatus (e.g. Paragraph [0027])/method (e.g. abstract)/non-transitory digital storage medium having a computer program stored thereon to perform the method for picture decoding (e.g. Paragraph [0091]), configured to select, out of a search area of a picture, a set of one or more patches (e.g. Paragraph [0040]: search window) which match a template area adjacent to a predetermined picture block (e.g. Paragraph [0036, 0037]: neighborhood Vk, patch); and predictively decode the predetermined picture block from a data stream based on the set of one or more patches (e.g. Paragraph [0039]: block is predicted using patches), wherein the apparatus is configured to select the search area out of a plurality of subareas into which an overall search area associated with the predetermined picture block is sub-divided (e.g. Paragraph [0045-0047]: subset of candidate patches are 
Regarding Claims 3, 23, 43, 58, Cherigui discloses the template area and the predetermined picture block are within a further picture and the overall search area spatially neighbors and/or overlays a block of the picture co-located to the predetermined picture block (e.g. Fig. 1 and Paragraph [0040, 0041]).
Regarding Claims 4, 24, 44, 59, Cherigui discloses the template area and the predetermined picture block are within a further picture and the overall search area is displaced from a position within the picture collocated to the predetermined picture block by a vector (e.g. Fig. 1 and Paragraph [0040, 0041]), wherein the apparatus is configured to derive/determine/signal the vector from the data stream (e.g. Paragraph [0003, 0037]: motion vector).
Regarding Claims 5, 25, 45, 60, Cherigui discloses the picture and the further picture are video pictures of a video or pictures of different views (e.g. Paragraph [0002-0003]: video pictures).
Regarding Claims 8, 28, 48, 63, Cherigui discloses a count of the one or more patches of the set of one or more patches is more than one (e.g. Paragraph [0048]: two patches).
Regarding Claims 14, 34, Cherigui discloses deriving an index from the signalization and applying the index to a one- dimensional list of the plurality of subareas (e.g. Paragraph [0007, 0073]).
Claims 15, 35, Cherigui discloses to set a size of the overall search area and/or the subareas depending on side information in the data stream (e.g. Paragraph [0013]: search window are set based on content of candidate patches, which is defined in the information transmitted).
Regarding Claims 21, 40, 72, 75, Cherigui discloses apparatus (e.g. Paragraph [0027])/method (e.g. abstract)/non-transitory digital storage medium having a computer program stored thereon to perform the method for picture coding (e.g. Paragraph [0091]), configured to select, out of a search area of a picture, a set of one or more patches (e.g. Paragraph [0040]: search window) which match a template area adjacent to a predetermined picture block (e.g. Paragraph [0036, 0037]: neighborhood Vk, patch); and predictively encode the predetermined picture block into a data stream based on the set of one or more patches (e.g. Paragraph [0039]: block is predicted using patches), wherein the search area is spatially subdivided into a plurality of subareas (e.g. Paragraph [0045-0047]: subset of candidate patches are determined which minimize equation (1)) and the apparatus is configured to signal within the data stream which subarea the set of one or more patches are located in (e.g. Paragraph [0073]: signalization).
Regarding Claims 41, 55, 73, Cherigui discloses apparatus (e.g. Paragraph [0027])/method (e.g. abstract)/non-transitory digital storage medium having a computer program stored thereon to perform the method for picture decoding (e.g. Paragraph [0091]), configured to select, out of a search area of a picture, a set of one or more patches (e.g. Paragraph [0040]: search window) which match a template area 
Regarding Claims 56, 70, 74, 76, Cherigui discloses apparatus (e.g. Paragraph [0027])/method (e.g. abstract)/non-transitory digital storage medium having a computer program stored thereon to perform the method for picture coding (e.g. Paragraph [0091]), configured to select, out of a search area of a picture, a set of one or more patches (e.g. Paragraph [0040]: search window) which match a template area adjacent to a predetermined picture block (e.g. Paragraph [0036, 0037]: neighborhood Vk, patch); and predictively encode the predetermined picture block into a data stream based on the set of one or more patches (e.g. Paragraph [0039]: block is predicted using patches), wherein the apparatus is configured to set a size of the search area depending on side information in the data stream (e.g. Paragraph [0013]: search window are set based on content of candidate patches, which is defined in the information transmitted).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2, 22, 42, 57 are rejected under 35 U.S.C. 103 as being unpatentable over Cherigui (US 2014/0314330 A1) in view of Zheng (US 2012/0320983 A1).
Regarding Claims 2, 22, 42, 57, Cherigui fails to disclose the template area and the predetermined picture block are within the picture and the overall search area spatially neighbors the predetermined picture block.
However, Zheng teaches the template area and the predetermined picture block are within the picture and the overall search area spatially neighbors the predetermined picture block (e.g. Fig. 3 and Paragraph [0008]).
.
Claims 11, 12, 31, 32 are rejected under 35 U.S.C. 103 as being unpatentable over Cherigui (US 2014/0314330 A1) in view of Meiyappan (US 2008/0002878 A1).
Regarding Claims 11, 31, Cherigui fails to disclose the overall search area is subdivided into the plurality of subareas such that a first subset of the plurality of subareas are horizontally longitudinal areas neighboring each other vertically, and a second subset of the plurality of subareas are vertically longitudinal areas neighboring each other horizontally.
However, Meiyappan further teaches the overall search area is subdivided into the plurality of subareas such that a first subset of the plurality of subareas are horizontally longitudinal areas neighboring each other vertically, and a second subset of the plurality of subareas are vertically longitudinal areas neighboring each other horizontally (e.g. Figs. 4-7 and Paragraph [0018]).
Therefore, it would have been obvious to one of ordinary skill in the art at time of the invention to incorporate search window segmentation as taught as Meiyappan into the apparatus/method/CRM of Cherigui in order to reduce processing time and dynamically process multi search zones.
Regarding Claims 12, 32, Meiyappan further teaches the apparatus uses a horizontal raster scan coding order running from picture top to picture bottom and the .
Claims 16, 17, 36, 37, 51, 52, 66, 67 are rejected under 35 U.S.C. 103 as being unpatentable over Cherigui (US 2014/0314330 A1) in view of Rapaka (US 2016/0105682 A1).
Regarding Claims 16, 36, 51, 66, Cherigui fails to disclose the side information comprises one or more of the group comprising a picture size parameter indicating a picture size; a tile-subdivision information indicating a number independently coded picture tiles; and a picture content class identifier.
However, Rapaka further teaches the side information comprises one or more of the group comprising a picture size parameter indicating a picture size (e.g. Paragraph [0079]); a tile-subdivision information indicating a number independently coded picture tiles (e.g. Fig. 6 and Paragraph [0090]); and a picture content class identifier (e.g. Paragraph [0062, 0063, 0169]).
Therefore, it would have been obvious to one of ordinary skill in the art at time of the invention to incorporate the side information as taught as Rapaka into the apparatus/method/CRM of Cherigui in order to use the side information to support TMP prediction coding.
Regarding Claims 17, 37, 52, 67, Rapaka further teaches the side information is valid for a picture sequence of a video which the predetermined picture block is part of (e.g. Paragraph [0125]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Sakaida (US 2017/0099438 A1), discloses image process with division;
Pang (US 2015/0271517 A1), discloses search region determination;
Vico (US 2012/0320209 A1), discloses horizontal and vertical search regions.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YULIN SUN whose telephone number is (571)270-1043. The examiner can normally be reached 10AM - 6PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on 571-272-2988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YULIN SUN/Primary Examiner, Art Unit 2485